fj l irs department of the treasury internal_revenue_service p o box cincinnati oh number release date uil dear date date employer id number contact person number contact telephone number form you must file tax years this letter is our final_determination that you don't qualify for tax-exempt status under sec_50l c of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn't receive a protest within the required days the proposed determination is now final because you don't qualify as a tax-exempt_organization under sec_50l c of the code donors can't deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don't need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter4038 rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 c -no protest letter4038 rev catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number uil date date legend b officer c officer d officer e officer f officer n related for-profit organization x date y number dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below issues do you qualify for exemption under sec_501 c of the code no for the reasons outlined below facts you stated you were formed as a corporation on x though you did not provide copies of any organizing documents with your application you also indicated you have bylaws though you did not provide a copy you are a volunteer organization formed to help students attend n a private for-profit academy letter cg catalog number 47630w started by b your officer n provides classical art training with real world job skills to aspiring sculptors n is a small school with a maximum of y students your officers who also established you include b c d e and f b will be the primary sculpture teacher at n c and d will teach some art and foundry classes for n e will be involved in teaching and information_technology at n f helps manage the real_estate and business side of n your specific purposes are as follows to promote student art programs at n to promote the educational welfare and bright academic future of students at n including assisting the administration and teaching staff in meeting the academic and cultural needs of their students by providing additional financial resources for books supplies technology and other identified needs to enrich the physical environment of n by helping fund upkeep and improvements to school facilities to promote the growth and development of art programs in the area that help provide diverse and enriching opportunities for n students to interact with the broader professional art community you want to see n become a successful school and recognize that going to school can be expensive therefore you plan to raise scholarship money for students and to purchase special tools or equipment for n that enhance student education such as a new furnace and computer equipment you may also support art programs in the community to provide a broader education for students though you have no current plans to give to any other organization as you want the funds to provide scholarships for students at n you state you all benefit when n succeeds your scholarship program will benefit students attending n it will provide a partial waiver of tuition fees and be awarded based on need and merit you will also provide grants to students for enrichment activities related to educational goals any student admitted to n will be eligible to apply though you have not yet developed application forms the selection committee will be unrelated to applicants you will maintain records of scholarships given scholarship funds to pay tuition will be paid directly ton and grant funds will typically be paid directly to sponsors you will also have a process to handle students who violate terms of the scholarship or grant you indicated that there is no intent at this time to provide compensation through your organization to your board members however you acknowledged that the founding members of your board may benefit through salaries at n being paid_by scholarship money your funding will come from donations and gross_receipts from various fundraisers your expenses are primarily for contributions paid out for student scholarships your other budgeted expenses are for extra equipment or services for the benefit of students such as a new kiln a new set of power tools or books for the library however such special equipment will remain at n and will not be the personal_property of a student law letter cg catalog number 47630w sec_501 c of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the income_tax regulations regulations provides that the terms private_shareholder_or_individual in sec_501 of the code refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 a of the regulations provides that in order to be exempt as an organization described in sec_501 c of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d ii of the regulations provides that an organization is not organized and operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest the organization must establish that it is not organized or operated to benefit private interests such as designated individuals or the persons who created it revrul_76_206 1976_1_cb_154 held that a nonprofit organization formed to promote the retention of music programs of a local for-profit radio station by seeking program sponsors urging the public to patronize the sponsors and soliciting subscriptions to the station's program guide all of which activities tended to increase the station's revenues did not qualify for exemption under sec_501 c of the code the organization's board_of directors represented the community at large and did not include any representatives of the for-profit radio station it was held that the activities resembled a public relations campaign designed to enable the for-profit radio station to continue broadcasting classical music the organization's efforts enabled the radio station to increase its total revenues the increase in listening audience that may occur as a result of the organization's activities would enhance the value and salability of the station's airtime a similar enhancement was derived through the sale of the station's program directories thus the organization's activities would benefit the for-profit radio station in more than an incidental way in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt letter cg catalog number 47630w purposes the petitioner's activities were largely animated by non-exempt purposes directed fundamentally to ends other than that of education in 71_tc_1067 several for-profit organizations exerted significant indirect control_over est of hawaii a nonprofit entity through contractual arrangements the question for the court was not whether the payments made to the for-profits were excessive but whether they benefited substantially from the operation of the nonprofit the tax_court concluded that the for-profits were able to use the nonprofit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaii did not qualify as an organization described in sec_501 c of the code in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court considered whether a nonprofit corporation that conducted continuing medical education tours qualified for exemption under sec_501 c of the code the court found that a substantial purpose of the petitioner was benefiting the for-profit travel agency it concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes within the meaning of sec_501 c of the code even if it furthers other exempt purposes in salvation navy v commissioner tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder application of law sec_501 c of the code sets forth two requirements for an organization to be recognized as exempt an organization must be both organized and operated exclusively for purposes described in sec_501 c you have not substantiated whether you are organized exclusively for purposes described in sec_501 c because you did not provide copies of your organizing documents you are not described in sec_501 c of the code or sec_1 c -1 a of the regulations because you are not operated exclusively for purposes described in sec_501 c the facts indicate all officers may benefit either directly or indirectly from your operations you will direct funds ton a for-profit company where your officers teach and have a relationship your funds will be used to increase enrollment through scholarships as well as to make capital improvements to the facility and to purchase tools and supplies n would otherwise be responsible for these costs accordingly your officers benefit from the funds you direct ton's operations since your earnings inure to the benefit of private individuals you do not meet the requirements of sec_1 c -1 c of the regulations your officers are private shareholders or individuals as described in sec_1 a -1 c of the regulations because they have a personal and private interest in your activities letter cg catalog number 47630w sec_1_501_c_3_-1 of the regulations states an organization will not be exempt if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you are paying tuition for students to attend n as well as helping fund upkeep and improvements to school facilities at n n is a related for-profit school that was started by b one of your officers as a result your operations are providing a substantial private benefit ton a substantial non exempt_purpose which disqualifies you from exemption sec_1_501_c_3_-1 of the regulations provides that an organization is not organized and operated exclusively for exempt purposes unless it serves a public rather than a private interest you are formed to provide scholarships to students of n as well as fund purchases of special equipment for n's students thus as a result of n's relationship with you n receives the benefit of tuition funds from students who may not otherwise be able to afford to attend the academy n also realizes the benefit of receiving specialized equipment free of charge that it would otherwise have to purchase therefore you are operating for the private interests of n rather than public interests sec_1 c -1 d ii of the regulations also provides that the organization must establish that it is not organized or operated to benefit private interests such as designated individuals or the persons who created it by providing scholarships to students of n and funding purchases of special equipment that will be installed at n you are benefitting the private interests of b one of your creating officers who started n as a for-profit as well as your officers who teach at n you are similar to the organization described in revrul_76_206 because this ruling involved a nonprofit whose activities helped a for-profit radio station increase its total revenues you are helping a for-profit school increase its total revenues by providing scholarship funds to pay tuition for students at n your activities enable needy students to attend n which enables n to increase its student body the fact that the organization in the ruling had a board_of directors from the community at large who did not include any representatives of the for-profit radio station did not strengthen their claim to exemption it is even more clear that you were formed to benefit n in more than an incidental way because your governing body consists entirely of the founder of n teachers at n and individuals managing the business of n as held in better business bureau of washington d c inc v united_states a single non exempt_purpose if substantial will preclude tax exemption under sec_501 c of the code your activities result in substantial private benefit ton and your earnings inure to the benefit of your officers like the organization described in the court case this single substantial nonexempt purpose destroys your claim to exemption under sec_501 c of the code you are similar to est of hawaii v commissioner and international postgraduate medical foundation v commissioner because n's for-profit operations benefit from your operations essentially all of your funds will be given to n either in the form of scholarship tuition payments or purchasing equipment for the school you are serving as an instrument to further the purposes of n you have no plans to assist any other organization aside from n as you want to seen become a successful school because your related for-profit organization n benefits substantially from the manner in which you operate you are not operated exclusively for exempt letter cg catalog number 47630w purposes and you do not qualify for exemption under sec_501 c of the code you are comparable to the organization described in salvation navy v commissioner because you have failed to prove you are not organized to serve the private interests of b and the other officers who established you conclusion based on the facts and circumstances presented you do not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 c of the code you are not operated exclusively for exempt purposes as set forth in sec_501 c of the code your net_earnings inure to the benefit of your officers who are private individuals in addition it is clear that your operations result in substantial private benefit to n as a result we conclude that you are not operated exclusively for public rather than private purposes we conclude based on the stated facts that you do not qualify for tax exemption because more than an insubstantial part of your activities is not in furtherance of exempt purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include your organization's name address ein number and a daytime phone number a statement that the organization wants to protest the proposed determination a copy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter an explanation of your reasons for disagreeing including any supporting documents the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury i declare that i have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts letter cg catalog number 47630w your protest will be considered incomplete without this statement if an organization's representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
